NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10021

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00036-DKW-1

 v.
                                                MEMORANDUM*
CORALEEN TUISALOO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Coraleen Tuisaloo appeals from the district court’s order denying her motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Tuisaloo contends that the district court erred by treating U.S.S.G. § 1B1.13


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Therefore, we grant
Tuisaloo’s motion to expedite submission of this case without oral argument.
as a binding policy statement. The government concedes, and we agree, that

remand is warranted for the district court to reassess Tuisaloo’s motion for

compassionate release under the standard set forth in United States v. Aruda, 993

F.3d 797, 802 (9th Cir. 2021) (“[T]he current version of U.S.S.G. § 1B1.13 is not

an applicable policy statement for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.” (internal quotation marks and alteration omitted)). Accordingly, we

vacate the district court’s order denying Tuisaloo’s motion and remand for further

proceedings. See id.

      We offer no views as to the merits of Tuisaloo’s § 3582(c)(1)(A)(i) motion,

and we need not reach her remaining arguments on appeal.

      VACATED and REMANDED.




                                         2                                     21-10021